DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 10, 11, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Spahn et al. (US Patent Application Publication 2017/0349108A1). 
	Spahn et al. discloses a cargo bed wall (30, figure 1) disposable at a forward portion of a deck of a cargo bed, said wall comprising a back face, a front face, and at least one article stowage structure (42) structured and operable to receive and retain one or more stowable articles, the at least one article stowage structure one of extending from at least one of the front face and the back face of the wall; and recessed within at least one of the front face and the back face of the wall.  See the annotated figure below.

    PNG
    media_image1.png
    648
    704
    media_image1.png
    Greyscale

	A retention device (36) is disposed on the at least one of the front face and the back face of the wall, the retention device structured and operable to retain at least one stowable article within the at least one article stowage structure.
	The retention device comprises at least one of a lip disposed along at least a portion of a bottom edge of the at least one article stowage structure; at least one bar disposed across at least a portion of the at least one article stowage structure; at least one strap disposed across at least a portion of the at least one article stowage structure; a door (36) disposed across at least a portion of the at least one article stowage structure; a net disposed across at least a portion of the at least one article stowage structure; and at least one custom fixture structured and operable to retain a single stowable article.
	Spahn et al. discloses a cargo bed for a vehicle, said cargo bed comprising a deck (16) ; and a wall (30, figure 1) comprising a back face; a front face; and at least one article stowage structure structured and operable to receive and retain one or more stowable articles, the at least one article stowage structure one of extending from at least one of the front face and the back face of the wall; and recessed within at least one of the front face and the back face of the wall.  See the annotated figure above.
	The wall further comprising a retention device (36) disposed on the at least one of the front face and the back face of the wall, the retention device structured and operable to retain at least one stowable article within the at least one article stowage structure.
	The retention device comprises at least one of a lip disposed along at least a portion of a bottom edge of the at least one article stowage structure, at least one bar disposed across at least a portion of the at least one article stowage structure, at least one strap disposed across at least a portion of the at least one article stowage structure,  a door (36) disposed across at least a portion of the at least one article stowage structure, a net disposed across at least a portion of the at least one article stowage structure; and at least one custom fixture structured and operable to retain a single stowable article.
	Spahn et al. discloses a vehicle, said vehicle comprising a chassis (inherent to the truck); a passenger compartment (the cab seen in figure 1) supported by the chassis; and a cargo bed supported by the chassis and structured and operable to hold a payload, the cargo bed comprising a deck (16); and a front wall disposed at a forward portion of the deck, the front wall comprising a back face structured to face a rear edge of the deck; a front face structured to face the passenger compartment; and at least one article stowage structure (42) structured and operable to receive and retain one or more stowable articles, wherein the at least one article stowage structure is integrally formed with at least one of the front face and back face, the at least one article stowage structure one of extending from at least one of the front face and the back face of the wall,  and recessed within at least one of the front face and the back face of the wall.  See the annotated figure above.
	A retention device (36) disposed on the at least one of the front face and the back face of the wall, the retention device structured and operable to retain at least one stowable article within the at least one article stowage structure.
	The retention device comprises at least one of a lip disposed along at least a portion of a bottom edge of the at least one article stowage structure, at least one bar disposed across at least a portion of the at least one article stowage structure, at least one strap disposed across at least a portion of the at least one article stowage structure, a door (36) disposed across at least a portion of the at least one article stowage structure, a net disposed across at least a portion of the at least one article stowage structure; and at least one custom fixture structured and operable to retain a single stowable article.
	Spahn et al. does not disclose the at least one article stowage structure being integrally formed with at least one of the front face and back face. 
	Moon teaches disclose the at least one article stowage structure (26, figure 7) being integrally formed with at least one of a front face and back face (of 22).
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify at least one article stowage structure, such as that disclosed by Spahn et al., to be integrally formed with a front face, as taught by Moon, in order to construct the shelf in a cost-effective manner requiring no assembly. 

Allowable Subject Matter
Claims 6, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 5, 6, 10, 11, 13, and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        

June 2, 2022